Title: From John Adams to United States Senate, 6 February 1799
From: Adams, John
To: United States Senate



Gentlemen of the Senate
Feb 6th 1799.

In consequence of intimations from the court of Russia to our minister plenipotentiary, at the court of Great Britain, of the desire of that power to have a treaty of amity and commerce with the United States, and that the negociation might be conducted in London.
I nominate Rufus King, our minister plenipotentiary at the court of Great Britain, to be a minister plenipotentiary, for the special purpose of negotiating with any minister of equal rank and powers, a treaty of amity and commerce, between the United States and the emperor of all the Russias.

John Adams